Title: Virginia Delegates to Edmund Randolph, 4 October 1788
From: Virginia Delegates
To: Randolph, Edmund


Sir,
New York Octo. 4. 1788
We have the Honor to acknowledge the Rect. of your Excellencies letter of the 23d. Ult. inclosing Copies of the Account & Vouchers founding the settlement of the State of Virginia with Doctor Draper for his depretiation, and leaving it in our descretion, whether to prosecute him for the indemnification of the State, or to take any steps towards establishing the Validity of the transaction against the United States.
Upon fully considering this subject in all its points, we have determined that it will be the most safe course to rely upon the validity of the Transaction against the United States, for the following Reasons.
1st. Upon a consultation with an eminent Practitioner of this City, it becomes questionable whether there exists a legal ability in one State, to sustain an Action against an individual in another.
2dly It is equally questionable whether Doctor Drapers circumstances are such as to yeild the damages, Could a Suit be sustained, and terminate in a Judgement against him.
3dly. Any unsuccessful effort against Doctor Draper might weaken the claim of the State against the United States, as founded upon the Resolution of the 13th. June 1781.
And 4thly. the effect would extend to all other cases that may be Similar to Doctor Drapers, and it is highly probable there are some such.
In pursuance of this determination we have transmitted to the Board of Treasury the Copies which your Excellency did us the Honor to forward, together with a letter of which the inclosed is a Copy; this proceeding is submitted to the judgement of the Executive, and we shall be happy in being honored with such further directions as may appear proper. We have the honor to be with great respect Your Excellencies Most Obt. Servts.

Js. Madison Jr.
Ed. Carrington
Henry Lee
C. Griffin

P. S. We have also the Honor to inclose to your Excellency two Resolutions of Congress which have lately passed upon the subject of Navigation of the Mississippi.
